HATCHETT, Circuit Judge,
dissenting:
I agree with the majority that the district court erred. We differ on the disposition of the case. The case should be remanded to the district court, not affirmed on a court of appeal’s rationale, for further proceedings to provide the parties and the regulatory agencies an opportunity to argue, if they care to, the merits of this new “final judgment ... in the entire action” rationale.
These regulations apply to bank officers and employees, not just bank directors; they are important regulations. It is difficult to understand how regulations intended to protect persons involved in banking offer no aid where the government charges criminal acts in two counts, dismisses one count, and suffers an acquittal on the other count. No aid, say the majority, because no judgment has been rendered in the entire action. According to the majority, the purpose of the regulations may be defeated by a prosecutor charging offenses and then dismissing them. Was such a result ever intended?
Before making such a decision in this important area of banking, I would require a full airing of this theory in the district court. Additionally, since the only real judgment in this case is the acquittal, this is an especially inappropriate case to fashion such a rule.